DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a substrate is transported while one of two modes is selected and then describes the two modes. Applicant’s recitation leaves it unclear to one having ordinary skill in the art what steps need to be carried out in order to infringe upon the claimed invention. For instance, does every step in one of the recited modes need to be carried out or does the substrate being “transported while one of two modes is selected” mean that the claimed invention is still infringed if a substrate is transported while such a “mode” is selected but the process is interrupted before the steps outlined in one of the modes are completed?
Further adding to this confusion is Applicant’s claim 4 which states that “the heat treatment method is further switchable to a contamination inspection mode” and claim 5 which states that “the heat treatment method is further switchable to a reflectance measurement mode” despite claim 1, from while one of two modes is selected….” It is unclear how the method itself is switchable to a different mode than the two described in claim 1, one of which the method is apparently required to be in, unless Applicant is not claiming that any of these mode steps need to be performed as long as the method is performed on equipment capable of performing the steps of the mode, 
Applicant should explicitly set forth which method steps Applicant intends to include in the method claims. For the purpose of this Office Action, the method is interpreted such that the steps listed in the “modes” are not required to be carried out as long as the equipment the method is implemented on is capable of performing those steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2014/0235072) in view of Weaver et al. (US 2016/0307782 A1).
Regarding claim 1, Ito discloses a heat treatment apparatus (Fig. 1) for heating a substrate by irradiating the substrate with a flash of light, the heat treatment apparatus comprising:

a transport chamber (170) including a transport robot (150);
a first cooling chamber (141) connected to said transport chamber and said indexer;
a treatment chamber (unlabeled chamber within 160) connected to said transport chamber;
a flash lamp (FL) for heating the substrate by irradiating the substrate received in said treatment chamber with a flash of light; and
a controller (¶ 0043) for controlling said transfer robot and said transport robot.
Ito does not disclose a second cooling chamber connected to said transport chamber and said indexer. However, using an additional cooling chamber for high-throughput processing methods is known in the art (¶ 0003 of Weaver et al.). There is a benefit to using an additional cooling chamber in that it can increase the output rate of processed wafers. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a second cooling chamber in the device of Ito for this benefit.
In the resulting combination, the controller can be programmed to take advantage of both cooling chambers (i.e., a high throughput mode) of transporting an untreated first substrate from said indexer into said first cooling chamber, supplying nitrogen gas (¶ 0042 of Ito) into said first cooling chamber, replacing an inside of the first cooling chamber with a nitrogen atmosphere, then transporting the first substrate from said first cooling chamber into said treatment chamber via said transport chamber, transferring the first substrate subjected to a heating treatment from said treatment chamber to said first cooling chamber via said transport chamber, cooling the first substrate, then transporting the first substrate out to said indexer, transporting an untreated second substrate from said indexer into said second cooling chamber (which can be used while the first substrate is being cooled in the first 
Alternatively, if a high throughput is not required, the controller can be programmed to a low throughput mode (i.e., “low oxygen concentration mode”) of transporting an untreated substrate from said indexer into said first cooling chamber, supplying the nitrogen gas into said first cooling chamber, replacing the inside of the first cooling chamber with the nitrogen atmosphere, then transporting said substrate from said first cooling chamber into said treatment chamber via sad transport chamber, transferring said substrate subjected to the heating treatment from said treatment chamber to said second cooling chamber via said transport chamber, cooling said substrate, and then transporting the substrate out of said indexer via said transport chamber and said first cooling chamber.
Regarding claim 2, it further would have been obvious to one having ordinary skill in the art that the controller can be programmed to choose between the high throughput mode and the low throughput mode (i.e., “low oxygen concentration mode”) based on a stay time of the substrate in said treatment chamber is equal to or more than a predetermined amount (i.e., the stay time in the treatment chamber is greater than the cooling time) and select said high throughput mode when the stay time is less than said threshold. The benefit to choosing which mode based on this criterion is that if the stay time in the treatment chamber is greater than or equal to the cooling time, both cooling chambers do not need to be used for cooling purposes.
Claims 3 and 4 are rejected under Ito and Weaver et al. as applied to claim 1, above, and further in view of Ishihara et al. (US 5,953,591).

In such a configuration, the controller may be programmed to select the high throughput mode when the oxygen concentration in said transport chamber is equal to or more than a predetermined threshold and select a low oxygen concentration mode when the oxygen concentration is less than said threshold as the high throughput mode purges both cooling chambers and will result in an increased oxygen state as a result.
Regarding claim 4, Ito does not disclose a contamination inspection mode. However, measuring contaminants in transport chambers is well known in the art (see Title and Abstract of Ishihara et al.). There is a benefit to measuring the contaminants in that it allows the user to know if the system needs to be repaired because there are too many contaminants. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a contamination inspection mode in the chamber of Ito combined with Weaver et al. for this benefit. In such a configuration, the controller may be programmed to switch to the contamination inspection mode in which an untreated substrate is transported from said indexer into said first cooling chamber, supplying the nitrogen gas atmosphere into said first cooling chamber, replacing the inside of the first cooling chamber with the nitrogen atmosphere, then transporting said substrate from said first cooling chamber into said treatment chamber via said transport chamber, transferring said substrate subjected to the heating treatment 
Claim 5 is rejected under Ito and Weaver et al. as applied to claim 1, above, and further in view of Budiarto et al. (US 2015/0203966 A1).
Regarding claim 5, Ito further discloses an alignment chamber (121 in Fig. 1) connected to said indexer. Ito does not disclose a reflectance measurement part. However, reflectance measurement parts in chambers are well known in the art (¶ 0009 of Budiarto et al.). There is a benefit to measuring the reflectance of the substrate in that the reflectance of the substrate can impact the amount of time needed for the treatment process as a highly reflective substrate may need more time under the flash lamps to achieve the same heating. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a reflectance measurement part in the alignment chamber of Ito for this benefit. In the device of the combination, the controller may be configured to switch to a reflectance measurement mode of transporting the untreated substrate from said indexer into said alignment chamber, measuring the reflectance of said substrate, and then returning said substrate from said alignment chamber to said indexer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893